Citation Nr: 1208176	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  97-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 38, United States Code for the period prior to January 16, 1996.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The appellant had military service from July 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 decision by the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The case has subsequently been transferred to the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  The appellant took a course at Touro College from September 5, 1995 to January 30, 1996, as well as a subsequent course from February 4, 1996 to June 17, 1996.  

2.  The enrollment certification for the courses taken at Touro College from September 5, 1995 to January 30, 1996, and February 4, 1996 to June 17, 1996, was received on January 16, 1997. 

3.  Chapter 30 benefits were awarded for the courses taken at Touro College commencing on January 16, 1996, dated one year prior to the receipt of the enrollment certification. 


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for the period prior to January 16, 1996.  38 U.S.C.A. § 3014 (West 2002 & Supp. 2011; 38 C.F.R. §§ 21.1029, 21.7131 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United States Court of Appeals for Veterans Claims ("the Court") held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).

Because the law and not the evidence is dispositive in the instant case, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")

The provisions of 38 U.S.C.A. § 3014 provide for assistance with the costs of education for Veterans who pursue an approved program of education.  When an eligible Veteran enters (or reenters into a change of program or educational institution) into training other than training involving licensing or certification tests, and seeks the first award of educational assistance for the program of education he is pursuing, the "commencing date" of the award of educational assistance will be the latest of: (A) The date the educational institution certifies as the commencing date; (B) one year before the date of claim as determined by 38 C.F.R. § 1029(b); (C) the effective date of the approval of the course; and (D) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance: (1) If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by Sec. 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim; (2) If a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim; (3) If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.

The Veteran was previously granted educational benefits in 1994-1995 at another educational institution.  Thus, his current application is considered a change of program and change of educational institution.  See 38 C.F.R. § 21.7131(a).  

With regard to his current program, an application for benefits was dated in April 1996 for courses dated February 5, 1996 to June 14, 1996, at Touro College.  The courses pertained to Physical Therapy.  An enrollment certification for that course was dated June 1996.  In a July 1996 letter, the Veteran was informed that this particular course was not approved for veterans' benefits.  

Thereafter, an enrollment certification for Chapter 30 benefits for courses taken at Touro College by the appellant was received on January 16, 1997.  The courses were separately dated from September 5, 1995 to January 30, 1996, and from February 4, 1996 to June 17, 1996.  The courses pertained to Pre-Health Science.  Thus, the Veteran had completed all the Pre-Health Science coursework indicated in the enrollment certification prior to the receipt of his enrollment certification for those courses.  In other words, the Veteran had not only commenced his program but completed the program before filing for educational benefits, thereby abrogating subsections (A) (C) and (D) of 38 C.F.R. § 21.7131(a)(1).  The Board notes that an April 1996 application did not pertain to the courses indicated in the January 1997 enrollment certification, but rather to another course which was previously addressed.  With regard to the Pre-Health Science coursework, Chapter 30 benefits were awarded for that coursework commencing on January 16, 1996, for one year prior to the receipt of the enrollment certification. 

There is no record of receipt of an application for educational benefits for the Pre-Health Science coursework of Touro College earlier than January 16, 1997.  Therefore, entitlement to educational assistance for training the Veteran pursued more than one year prior to the date of his January 16, 1997 enrollment certification is not warranted.  The legal criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific. Pursuant to these criteria, there is no basis upon which to grant the requested Chapter 30 benefits prior to January 16, 1996.  The appellant is not entitled to payment for coursework taken more than one year prior to the date of his application.  There is no statutory or regulatory provision for any exceptions to the filing requirements that apply to this case.  Moreover, the appellant had not previously filed any document which could be considered to be an informal claim for reimbursement.

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant Chapter 30 educational assistance benefits for coursework taken at Touro College prior to January 16, 1996, more than one year prior to receipt of the application.  


ORDER

Entitlement to educational benefits under Chapter 30, Title 38, United States Code for the period prior to January 16, 1996 is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


